Title: Benjamin Henry Latrobe to Dolley Madison, 7 May 1809
From: Latrobe, Benjamin Henry
To: Madison, Dolley Payne Todd


Dear Madam,
Baltimore May 7h. 1809.
I am here & expected to have been tomorrow in Washington. It is however necessary, I find that I should see Mr Finlay, who is making the Chairs & Sofas for your Drawing room in his Shop, & therefore I shall stay tomorrow & arrive in the city on Tuesday. Your Chariot is in great forwardness, & will be one of the handsomest things Philadelphia has produced. The Coachee has its last Coat of paint on, & the Cypher very elegantly managed. I have attended closely to this business & think you will not be disappointed. I am with high respect Yr. obedient humble Servt.
B Henry Latrobe.
